Citation Nr: 0524019	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right wrist disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which continued the 10 percent rating for status 
post right navicular fracture.  In a February 2004 
supplemental statement of the case, the RO granted an 
increased evaluation to 30 percent for the veteran's service-
connected right wrist disability.  Since the rating criteria 
provide for a higher evaluation for this disability, the 
appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded this matter in July 2004 for additional 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected right wrist disability is 
productive of mild to moderate symptomatology without any 
disability associated with residual scars, full range of 
motion, and without fatigability, lack of endurance, or 
functional impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for a right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes (DCs) 
5210, 5211, 5212, 5215), 4.118 (DCs) 7801, 7802, 7803, 7804, 
7805 (2001) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with partial information in October 2001, but pursuant to a 
Board Remand in July 2004, the RO then provided the veteran 
with the necessary information to substantiate his claim for 
an increased rating in a letter dated in July 2004.  The 
supplemental statements of the case dated in February 2004 
and in June 2005 specifically included the applicable 
provisions of the VCAA.  

The VCAA letter dated in July 2004 was provided to the 
veteran after the issuance of the rating decision on appeal.  
The rating decision was issued in February 2001.  
Nonetheless, in light of the fact that there has been 
thorough compliance with VCAA's duty to notify, any error 
associated with the VCAA letter being issued subsequent to 
that rating decision regarding the veteran's claim for 
benefits is harmless.  Moreover, subsequent to the July 2004 
VCAA notification, the RO sent the supplemental statement of 
the case in June 2005 on the issue on appeal.  In general, 
the RO advised the veteran to submit any information or 
evidence pertaining to his claim.  Thus, there is no defect, 
therefore, with respect to the VCAA notice requirements in 
this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his increased rating claim.  
The latest examination report dated in May 2005 provides the 
necessary medical opinion on the matter on appeal.  There is 
no basis to request an additional examination or obtain any 
other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

The veteran's service-connected right wrist disability was 
initially rated under Diagnostic Code (DC) 5215, which 
pertains to limitation of motion of the wrist.  That code 
provides a 10 percent rating for dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  38 
C.F.R. § 4.71a, DC 5215 (2004).  Dorsiflexion of the wrist to 
70 degrees is considered full and palmar flexion to 80 
degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Currently, the veteran's service-connected right wrist 
disability is rated under the rating criteria for Diagnostic 
Code 5212.  Other rating criteria that pertain to disability 
of the wrist include the following:  

A 50 percent rating is warranted for nonunion of the radius 
and ulna of the major arm, with flail false joint.  38 C.F.R. 
§ 4.71a, DC 5210 (2004).  

According to 38 C.F.R. § 4.71a, DC 5211 (2004), a 20 percent 
rating is warranted for nonunion in the lower half of the 
ulna of the major arm.  A 30 percent rating requires nonunion 
in the upper half, with false movement and without loss of 
bone substance or deformity.  A 40 percent rating requires 
nonunion in the upper half, with false movement and a loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  

The provisions of 38 C.F.R. § 4.71a, DC 5212 (2004) also 
provide for a 20 percent rating if there is nonunion in the 
upper half of the radius of the major arm.  A 30 percent 
rating requires nonunion in the lower half, with false 
movement and without loss of bone substance or deformity.  A 
40 percent rating requires nonunion in the lower half, with 
false movement and a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  

The schedule of ratings that pertain to diseases of the skin, 
such as scars, have changed since the veteran began his 
appeal.  The RO provided the revised rating criteria to the 
veteran in the June 2005 supplemental statement of the case.  
After August 30, 2002, the regulations that pertain to scars 
under DCs 7801, 7802, 7803, 7804, and 7805 provide as 
follows:

DC 7801, scars, other than head, face, or neck, that are deep 
or that cause limited motion: Area or areas exceeding 144 
square inches (929 sq.cm.), warrant a 40 percent evaluation; 
Area or areas exceeding 72 square inches (465 sq. cm.), 
warrant a 30 percent evaluation; Area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent evaluation; 
Area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent evaluation.  

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  

Note (2): A deep scar is one associated with underlying soft 
tissue damage. 

DC 7802, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent evaluation.  

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

DC 7803 Scars, superficial, unstable warrant a 10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
DC 7804, superficial scar that is painful on examination 
warrants the grant of a maximum disability rating of 10 
percent.  38 C.F.R. § 4.118, DC 7804 (2004).  A superficial 
scar is one that is not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2004).  Other scars are to be rated 
based on limitation of function of the part affected under DC 
7805.  38 C.F.R. § 4.118, DC 7805 (2004).  

Prior to August 30, 2002, the regulations that pertained to 
scars under the schedule of ratings for the skin provided as 
follows:  

DC 7801 and DC 7802 related only to scars due to second and 
third degree burns.  Those rating criteria do not pertain to 
this matter.  

DC 7803 provided that for scars that were superficial, and 
poorly nourished with repeated ulceration, a 10 percent 
evaluation was warranted.  38 C.F.R. § 4.118, DC 7803 (2001).  

DC 7804 provided a maximum evaluation of 10 percent for 
superficial scars, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  DC 7805 
provided that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).  

The veteran in this case has contended that he has increased 
pain in his right wrist and experiences tingling and numbness 
that spreads throughout his right hand.  

VA outpatient medical records dated from 1999 to 2000 include 
a September 2000 record that shows that the veteran reinjured 
his right wrist five years earlier and then hurt his hand on 
a desk just a couple of weeks prior to the medical visit.  
The veteran complained of numbness and tingling in the 2nd, 
3rd, and 4th digits.  The examiner noted that a prior x-ray 
study showed bony sclerosis at the fractured site.  The 
veteran indicated that pain in his right wrist had improved 
with use of the splint, but that he needed a larger splint.  

The x-ray study conducted in September 2000 showed sclerosis 
of the scaphoid, which might be related to remote injury, but 
otherwise, the osseous structures of the wrist were 
unremarkable without evidence of fracture, dislocation, or 
subluxation.  There was normal bony mineralization and no 
evidence of joint effusion or soft tissue abnormality.  

VA examination report dated in November 2000 includes a 
recitation of the veteran's past medical history of an injury 
to his right wrist that required graft surgery.  The veteran 
complained of right hand pain that occurred with daily 
activities and indicated that the pain was relieved by 
wearing a brace and taking Motrin.  The veteran reported that 
he started taking Motrin in 1978 and received physical 
therapy three times a week.  During his service, he did radio 
teletyping.  The veteran also reported weakness associated 
with his right hand pain.  

The examiner noted that there was a well healed 3 millimeter 
scar on the volar aspect of the right wrist.  There was no 
tenderness, disfigurement, keloid formation or limitation of 
function by the scar.  Examination of the wrists showed that 
other than the scar noted above, they were within normal 
limits.  The right dorsiflexion was 55/70 degrees, palmar 
flexion was 70/80 degrees, radial deviation was 20/20 
degrees, and ulnar deviation was 3/45 degrees with pain, 
flinching, and grimacing.  Range of motion of the right wrist 
was affected by pain, with pain having the major functional 
impact.  There was no weakness, fatigue, or lack of 
endurance.  Grip in kilograms of the right was 24 on the 
first and second attempt.  The left side was 50, 54.  No 
abnormality on an x-ray study of the right wrist was noted.  
The diagnoses were status post right navicular fracture; 
status post right wrist surgery in 1978 with scar; and, 
limitation of motion of the right wrist.  The examiner noted 
that the veteran had a weakened right grip as noted, 
limitation of motion, and with all right wrist movements, 
there was pain, flinching, and/or grimacing.  There was a 
well healed surgical scar of the right volar wrist.  The 
examiner concluded that the veteran should avoid excessive 
movements requiring the use of his right wrist such as 
twisting, pushing, pulling, and grasping.  

In a report from an electromyography (EMG) conducted in 
January 2001, a provisional diagnosis of carpal tunnel 
syndrome is noted.  It is indicated that a prior nerve 
conduction study was normal without evidence of median nerve 
entrapment at the wrist.  Also noted is that the EMG study 
was incomplete because of the veteran's intolerance of the 
procedure.  As far as it was performed, the findings were 
normal and thus there was no current evidence of a cervical 
radiculopathy.  

In a statement by Basil Clyman, M.D., dated in April 2001, 
the doctor noted that the veteran had musculoskeletal 
problems including a previous fractured right wrist for which 
he was receiving treatment.  

In VA outpatient records dated in July and November 2002, it 
is noted that the veteran was having less pain in his wrist.  
There was full range of motion of the right wrist.  

In a report from a VA examination conducted in February 2003, 
there is a recitation of the veteran's past medical history.  
It is noted that the veteran currently worked in the 
housekeeping department through the VA.  The veteran reported 
that lifting weight any greater than 10 pounds aggravated the 
right wrist and that he got a throbbing pain that he rated at 
7 out of 10.  He also reported that cold weather aggravated 
the condition by causing pain and stiffness with consequent 
reduction in his range of motion.  The veteran took Motrin at 
600 milligrams when he had pain and also wore a wrist brace 
for the last two hours of his workday.  He reported that 
about one year ago, when he picked up a cup of coffee, he had 
no feeling in his hand and had tingling in his fingers that 
caused him to drop his cup.  He denied any subsequent injury 
to his right wrist.  The veteran did report that he was in a 
fight in 1988 and sprained his right 5th digit and noticed 
minimal feeling in that finger.  The veteran reported that he 
had no problems with his job as a VA housekeeper and was able 
to perform his duties without problems.  

The examiner noted that the veteran was right hand dominant 
and wrote, fed himself, and combed his hair with his right 
hand.  On examination of the right wrist, there was no 
swelling, redness, or ecchymosis.  There were no apparent 
abnormalities in alignment with the exception of an 
approximate 2.3 centimeter scaphoid bony prominence over the 
right wrist.  There was a well healed cicatrix, which 
measured 3.5 centimeters on the ventral surface of the wrist.  
There was 5/5 motor sensory bilaterally on the upper 
extremities and hands.  Finger strength was 4/5 on the right 
and 5/5 on the left.  Sensory was intact for sharp/dull hand 
and all fingers with the exception of the 5th digit that was 
intact only for dull.  The right arm measured 29 inches from 
acromial joint to the middle fingertip, whereas the left arm 
measured 30 inches.  The forearms measured 7 inches above the 
wrist bilaterally.  Right wrist active flexion was 70 degrees 
and passive flexion was 95 degrees.  Ulnar flexion was 40 
degrees with pain described as a 9 initially on a 0-10 scale 
and a constant 6 thereafter.  Dorsiflexion was 35 degrees 
active motion and 45 degrees passive with pain at initial 
rotation at 9 on a 0-10 scale.  End of wrist adduction 
measured 55 degrees active motion and 65 degrees active with 
pain at 9 on a 0-10 pain scale.  Wrist abduction measured 40 
degrees active and 45 degrees passive motion.  The veteran 
wore a wrist brace for support during the last 2 hours of his 
workday.  

The examiner noted that the veteran experienced range of 
motion deficits in the right wrist due to pain evidenced by 
facial grimaces and grunts.  He had significant atrophy as 
noted by the measurements of the forearms.  As a result, 
there was consequent diminished grip strength in the right 
hand and fingers.  The veteran experienced increased pain 
during flare-ups that reportedly occurred approximately 10 
days a month.  He could dorsiflex his right wrist to 90 
degrees, but during flare-ups, his dorsiflexion decreased 
from 70 degrees to 40 degrees due to pain and stiffness.  The 
examiner noted that 33 percent of the month, the veteran had 
only 60 percent of the range of motion in his right wrist.  
He experienced fatigability during the last 2 hours of each 
workday and had to wear a wrist brace for support.  The 
diagnosis was status post open reduction of the right 
navicular fracture in 1978.  

In an x-ray study dated in February 2003, mild cystic changes 
in the proximal scaphoid and lunate bones were seen with no 
change from the prior study.  No other focal bony 
abnormalities were seen and all joint spaces appeared normal.  
The surrounding soft tissues were normal.  The impression was 
that there were no significant abnormalities seen throughout 
the right wrist and there had been no change in the past 2 
and one-half years.  

In an August 2003 outpatient record, it is noted that the 
veteran still had periods of pain and stiffness.  The 
diagnosis was status post fracture of the right wrist 
navicular non union treated with bone graft.  

In a May 2005 VA examination report, a recitation of the 
veteran's past medical history is noted.  The veteran 
reported that he worked as a security guard until 1983 and 
then he became a forklift operator and did that until 1989.  
He worked in a warehouse and was able to lift packages that 
weighed between 10 and 50 pounds, but that aggravated his 
right wrist condition and he developed throbbing pain rated 
between 7 and 8 on a scale of 0-10.  The veteran reported 
that tasks such as twisting, gripping, and lifting with 
repetitively performing those tasks aggravated the pain in 
the right wrist.  The veteran stated that he had easy 
fatigability of the right wrist accompanied by throbbing and 
stiffness.  There was no swelling, heat, redness, giving way, 
locking or any noted lack of endurance.  Treatment consisted 
of various types of braces, which he used depending on the 
sort of work task that he was performing.  He had a full 
wrist brace, Velcro closure, which he used when performing 
heavy lifting, but when the tasks demanded greater fine motor 
coordination, he used a thumb spica brace.  The veteran took 
Motrin.  

Since the last surgery, it is noted that the veteran had not 
had any other surgeries related to the wrist.  Noted is that 
on a pre-employment physical form, the examiner noted 
decreased range of motion of the right wrist but that the 
range was acceptable for employment.  Strength was noted at 
4/5.  

The examiner reported a 4 centimeter by 2 centimeter well 
healed non-keloidal scar over the volar aspect/radial region 
of the right wrist.  There was a slight decrease of 
pigmentation of the scar compared to the surrounding skin, 
but that was not disfiguring in any way.  Musculature of the 
intrinsic muscles of the hand including the thenar was 
adequate in bulk.  The ability to touch between the thumb and 
index finger was 4/5.  The left side was 5/5.  The veteran 
was able to make a fully adequate fist with the right hand; 
he was able to flex the fingers of the right hand to the 
thenar eminence and the base of the hand without difficulty.  
The veteran was adequately able to perform alternating thumb 
to fingertip touch.  Measurement of the circumference of the 
right forearm as compared with the left was equally 
bilaterally.  In measuring grip strength, the examiner noted 
that the veteran could perform the gripping movement with the 
strength of 32 kilograms on the right and 33 on the left.  
Range of motion of the right wrist as compared with the left 
showed flexion was active at 85 degrees, and passive at 90 
degrees bilaterally.  Extension on the right was limited to 
60 degrees as compared to 70 degrees on the left, active and 
65/75 degrees on the left.  Medial deviation of the wrist 
bilaterally was 30/40.  On the right, lateral deviation was 
30/35 degrees and on the left was 40/45 degrees.  

The examiner noted that because there was no significant 
change in the veteran's condition since the last VA 
examination, no new x-ray studies were ordered.  X-ray 
studies that were available from September 2000 and February 
2003 revealed no significant abnormalities in the right wrist 
and no change in 2 and 1/2 years.  There were mild cystic 
changes in the proximal scaphoid and lunate bones, which were 
seen on the February 2003 x-ray study, and which were 
unchanged from the findings during the September 2000 
examination.  There were no other focal abnormalities found 
and all joint spaces appeared normal.  Surrounding soft 
tissues were normal.  

The impression was status post-surgical repair of right 
navicular fracture.  Current level of disability was mild to 
moderate, depending on the tasks being performed.  There was 
mild disability on fine motor tasks.  On laboring tasks such 
as those the veteran would be performing in his capacity as a 
housekeeper at the VA, his disability was moderate.  The 
examiner noted that the veteran's level of disability 
required the use of braces at work and occasionally when not 
at work.  There was no significant increased fatigability.  
With appropriate rest periods when performing heavy work, the 
veteran could adequately perform the duties of a housekeeper.  

At the outset, the Board notes that there is no disability 
associated with any residual scarring so as to warrant an 
additional evaluation under the pertinent rating criteria for 
scars.  His surgical scar has been noted as well healed with 
no residual disability, that is, no keloid formation, 
disfigurement, pain, tenderness, or decreased strength.  
Thus, a discussion as to an additional rating under the prior 
or amended diagnostic codes for diseases of the skin is not 
warranted under these facts.  

Moreover, the competent evidence of record does not support 
an evaluation in excess of 30 percent for the veteran's 
service-connected right wrist disability under any of the 
rating criteria that pertain to disability manifested in the 
right wrist.  Overall, the objective evidence suggests no 
greater than mild to moderate disability of the right wrist, 
with abilities to adequately perform such movements as making 
a fist, flexing the fingers of the right hand to the thenar 
eminence and to the base of the hand, and all of which the 
veteran was capable of doing without difficulty.  The 
veteran's gripping movement was with the strength of 32 
kilograms on the right, whereas the strength on the left was 
measured at 33 kilograms.  There were essentially no changes 
over the course of 2 and one-half years on any of the x-ray 
studies.  

The competent evidence does not support or even suggest 
evidence of nonunion in the upper half, with false movement 
and a loss of bone substance with marked deformity so as to 
warrant a 40 percent rating under DC 5211 for the veteran's 
service-connected right wrist disability.  38 C.F.R. § 4.71a, 
DC 5211.  Further, the objective evidence also does not 
substantiate nonunion in the lower half, with false movement 
and a loss of bone substance and marked deformity so as to 
warrant the next higher rating of 40 percent under DC 5212.  
38 C.F.R. § 4.71a, DC 5212.  Additionally, as to the rating 
criteria for DC 5210, there is no competent evidence of 
nonunion of the radius and ulna of the major arm, with flail 
false joint so as to warrant a 50 percent rating.  38 C.F.R. 
§ 4.71a, DC 5210.  

Also, the competent evidence of record as noted above does 
not substantiate such symptoms as functional impairment, 
fatigability, or lack of endurance so as to warrant 
additional compensation for the veteran's service-connected 
right wrist disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59.  

All lay and medical evidence of record in this case has been 
considered.  Nonetheless, there is not an approximate balance 
of positive and negative evidence regarding this issue, and 
thus, the benefit of the doubt may not be given to the 
veteran.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The veteran's claim, 
therefore, must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
right wrist disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


